DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered with the Request for Continued Examination filed on 02/04/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin C. Deming on March 1, 2022.

The application has been amended as follows: 

(Currently amended)  A waterslide attraction system, comprising:

a first input to receive a first rider input through the first input for changing the at least one storyline element based on the first rider input, wherein the first rider input received through the first input changes a ride characteristic of the waterslide attraction, and the ride characteristic includes at least a flow rate of the flow of water; 
a second input for receiving a second rider input from the rider in a queue line before entering the water slide attraction, wherein the second rider input is used to change a second ride characteristic of the waterslide attraction for the rider after entering the water slide attraction; and
a spectator input that is configured to receive an input from a spectator that is not on the waterslide ride attraction and the spectator input alters a display screen that is viewed by the rider based on the spectator input.
(Previously presented)  The waterslide attraction system of claim 1 wherein the at least one storyline element is a video story displayed to the rider on sequential displays positioned along the rider surface.
(Previously presented)  The waterslide attraction system of claim 2 further comprising a ride vehicle for carrying the rider on the ride surface and wherein the first rider input changes the video story on subsequent displays to provide stimuli presented as part of the a storyline using controls incorporated into a ride vehicle.
(Cancelled).
(Cancelled).
(Previously presented)  The waterslide attraction of claim 1 wherein the ride characteristic is a direction of a ride vehicle within the flume.
(Previously presented)  The waterslide attraction system of claim 1 further including a scoreboard displayed to riders at the end of the waterslide attraction.
(Previously presented)  The waterslide attraction system of claim 1 further comprising a spectator input for changing a third ride characteristic of the waterslide attraction.
(Previously presented)  The waterslide attraction system of claim 1 wherein the waterslide ride attraction system is configured to slow the rider on the ride surface when the rider is proximate to one of the at least one storyline element.
(Previously presented)  The waterslide attraction system of claim 1 wherein the at least one storyline element is configured to change based on a time of day.
(Previously presented)  The waterslide attraction system of claim 1 wherein the at least one storyline element is configured to change based on an anticipated age of the rider.
(Previously presented)  The waterslide attraction system of claim 1 wherein the first input is in the form of an element worn by the rider.
(Previously presented)  The waterslide attraction system of claim 1 wherein the first input is in the form of an element associated with the rider and detected by the waterslide ride attraction.
(Previously presented)  The waterslide attraction system of claim 13 wherein the element associated with the rider is configured to identify a characteristic of the rider.
(Previously presented)  The waterslide attraction system of claim 1 wherein the ride characteristic of the waterslide attraction includes activating a water feature characteristic.
(Previously presented)  The waterslide attraction system of claim 15 wherein the water feature characteristic is a wave.
(Cancelled).
(Previously presented) The waterslide attraction system of claim 1 wherein the first rider input activates a water feature.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The current amendment matches more accurately with the specification thus avoiding any issues with 35 USC 112(a). With regard to the prior art, none of the cited art specifically teaches that a spectator input that is configured to receive an input from a spectator that is not on the waterslide ride attraction and the spectator input alters a display screen that is viewed by the rider based on the spectator input.” Thus the rejections based upon prior art are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




/Jay Trent Liddle/Primary Examiner, Art Unit 3715